IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ROY A. DAY,                                   §
                                                  §   No. 322, 2017
           Plaintiff Below,                       §
           Appellant,                             §   Court Below—Superior Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   C.A. No. N16C-10-088
    WILLIAM (BILL) LOUCKS,                        §
    ANTHONY J. DESANTIS, and 21st                 §
    CENTURY CENTENNIAL                            §
    INSURANCE COMPANY,                            §
                                                  §
           Defendants Below,                      §
           Appellees.                             §

                                Submitted: January 12, 2018
                                Decided: February 28, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

         This 28th day of February, 2018, upon consideration of the parties’ briefs and

record below, it appears to the Court that:

         (1)    The appellant, Roy A. Day, filed this appeal from a Superior Court

opinion dismissing his complaint without prejudice.1 After careful review of the

parties’ briefs and the record on appeal, we conclude that the Superior Court did not

err in dismissing the complaint. We therefore affirm the judgment of the Superior

Court.


1
    Day v. Loucks, 2017 WL 3225921 (Del. Super. Ct. July 28, 2017).
       (2)     This action arises from disputes over the claims handling process for

two car accidents in Florida.2 Day, a Florida resident, alleged that he entered into a

contract for car insurance with 21st Century Centennial Insurance Company (“21st

Century”). The first accident occurred on June 23, 2012 when an uninsured driver

rear-ended Day’s 2010 Hyundai Accent. 21st Century declared the Hyundai Accent

a total loss and offered to pay Day $10,723.33.

       (3)     In July and August 2012, Day sent letters to Anthony J. DeSantis,

President and Chief Executive Officer of 21st Century, rejecting 21st Century’s offer

and making counteroffers. In a letter dated August 13, 2012, Day stated that if

$12,000 was not deposited into his account by August 13, 2012, then DeSantis

agreed to a daily sanction of $500,000, compensatory damages of $5 million, pain

and suffering damages of $20 million, and punitive damages of $100 million were

appropriate. According to Day, DeSantis’ failure to reject the August 13, 2012 letter

meant that it became a binding and enforceable contract, which the defendants

breached. Day also asserted negligence, fraud, and emotional distress claims based

on how his insurance claim for the Hyundai Accent was investigated and processed.

       (4)     In June and November 2015, Day sent letters to William Loucks, the

Chief Operating Officer of 21st Century, expressing his belief that $5 million in


2
 The facts stated in this Order are drawn from the allegations of the complaint and are assumed to
be true only for purposes of this appeal from a motion to dismiss. Malpiede v. Townson, 780 A.2d
1075, 1082 (Del. 2001).
                                                2
compensatory damages, $20 million in pain and suffering damages, and $100

million in punitive damages was fair. Day contended that Loucks’ negligent failure

to reject the letters in writing meant that the letters became binding contracts, which

Loucks breached. Day sought more than $1 billion in damages for Loucks’ breach

of contract and negligence.

      (5)    The second accident occurred on April 29, 2016 when Day’s 2015 GM

Chevrolet Spark was struck in a parking lot. According to Day, his contract with

21st Century did not state that direct billing was limited to Enterprise Car Rental

Company. Day was denied a rental from Enterprise Car Rental Company so he had

to rent a car from another company without direct billing to 21st Century. Day

asserted breach of contract, fraud, and emotional distress claims based on the lack

of direct billing. He sought $500,000 in compensatory damages and $500,000 in

emotional distress damages.

      (6)    Day filed his complaint in the Superior Court on October 13, 2016. Day

filed an amended complaint on November 1, 2016.             The amended complaint

appeared identical to the original complaint, except that there was a cover page

stating that all specific damage amounts in the complaint should be replaced with

$74,000.00. 21st Century was served on December 28, 2016. It appears that 21st

Century was served with the original complaint, but not the amended complaint.

There is no indication that DeSantis or Loucks were ever served.


                                          3
         (7)    On February 1, 2017, 21st Century filed a motion to dismiss. 21st

Century argued that the Superior Court should dismiss the complaint because: (i)

other courts, including state and federal courts in Florida and the United States

District Court for the District of Delaware, had enjoined Day from filing lawsuits

due to his abusive litigation practices; (ii) the complaint was factually frivolous,

malicious, and legally frivolous and therefore subject to dismissal under 10 Del. C.

§ 8803(c); and (iii) the complaint failed to state a claim under Superior Court Civil

Rule 12(b)(6). Day opposed the motion to dismiss.

         (8)    On July 28, 2017, the Superior Court dismissed Day’s action without

prejudice. First, the Superior Court concluded that Day had asserted substantially

similar claims against the defendants in the United States District Court for the

District of Delaware (“Delaware District Court”) and the United States District

Court for the Middle District of Florida (“Florida District Court”).3 Second, the

Superior Court concluded that Day was subject to litigation injunctions and other

filing procedures for claims arising from the facts pled in the complaint and amended

complaint.4 To proceed on the claims in the complaint and amended complaint in

the Delaware District Court, Day was required to provide proof and documentation




3
    Day, 2017 WL 3225921, at *2.
4
    Id.
                                          4
that he had paid the monetary sanctions imposed upon him by the Florida District

Court.5

       (9)    Based on the doctrine of comity, the Superior Court held Day could not

avoid the procedures implemented in the federal courts by filing substantially similar

claims in the Superior Court.6 The Superior Court therefore dismissed Day’s action

without prejudice, but held Day could reinstate his action if he provided proof and

documentation that he paid the monetary sanctions imposed by the Florida District

Court.7 The Superior Court judge also that held any new complaints filed by Day

should be referred to him so he could determine whether Day had complied with the

opinion.8 This appeal followed.

       (10) We review the Superior Court’s dismissal of the complaint de novo.9

On appeal, Day argues that the appellees are using fraudulent sanctions to avoid

paying him under an enforceable insurance contract, fraudulent sanctions are

unrelated to comity, and the venue and jurisdiction were proper for all of the

complaints he filed, including the Superior Court complaint. Having carefully

reviewed the parties’ briefs and the record on appeal, we conclude that the Superior

Court did not err in dismissing Day’s complaint without prejudice.


5
  Id. (citing Day v. Loucks, 636 Fed. Appx 830 (3d Cir. Mar. 4, 2016) and Day v. Loucks, 2015
WL 12868205 (D. Del. Aug. 6, 2015)).
6
  Id. at *3.
7
  Id.
8
  Id.
9
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Holdings LLC, 27 A.3d 531, 535 (Del. 2011).
                                              5
       (11) Under the doctrine of comity, “the courts of one state or jurisdiction

give effect to the laws and judicial decisions of another, not as a matter of obligation

but out of deference and respect.”10 As the Superior Court recognized, Day has

already pursued substantially similar claims against some or all of the appellees in

the federal courts of Delaware and Florida.11 Those claims were dismissed after Day

failed to comply with the procedures imposed by the federal courts in response to

his vexatious litigation habits.12        In 1995, the Florida District Court imposed

sanctions of not less than $1,000 for each frivolous case that Day filed.13 In 1998,

the Florida District Court held that it would not accept any filings from Day until he

paid $4,000 in sanctions for past frivolous complaints.14 In 2013, the Delaware

District Court enjoined Day from filing, without previous authorization, any



10
   16 Am. Jur.2d Conflict of Laws § 11 (2018). See also Columbia Cas. Co. v. Playtex FP, Inc.,
584 A.2d 1214, 1218 (Del. 1991) (“Comity permits one state to give effect to the laws of a sister
state, not out of obligation, but out of respect and deference.”) (citing 16 Am. Jur.2d Conflict of
Laws § 10).
11
    See, e.g., Day v. Loucks, 2016 WL 3129618, at *1-2 (D. Del. June 1, 2016) (dismissing
complaint Day filed against 21st Century, Loucks, and DeSantis based on the June 23, 2012 car
accident), aff’d, 668 Fed. Appx. 425 (3d Cir. Sept. 20, 2016); Day v. Loucks, 2015 WL 12868205,
at *2 (D. Del. Aug. 6, 2015) (same), aff’d, 636 Fed. Appx. 830 (3d Cir. Mar. 4, 2016); Day v. 21st
Century Centennial Ins. Co., No. 8:14-cv-2048-T-36AEP, Order at 4 (M.D. Fla. Oct. 30, 2014)
(dismissing Day’s action against 21st Century and DeSantis for claims arising from a June 23, 2010
car accident that was transferred from the Delaware District Court until Day paid the sanctions
previously imposed by the Florida District Court); Day v. 21st Century Centennial Ins. Co., 2014
WL 3909533, at *3 (D. Del. Aug. 11, 2014) (transferring Day’s action against 21 st Century and
DeSantis for claims arising from a June 23, 2010 car accident in Florida to the Florida District
Court).
12
   See supra n.11.
13
   In re Roy Day Litig., 976 F. Supp. 1460 (M.D. Fla. 1995).
14
    In re Roy Day Litig., 2011 WL 550207, at *1 (M.D. Fla. Feb. 9, 2011) (describing Day’s
litigation history and the imposition of $4,000 in sanctions).
                                                6
complaint in an effort to avoid the Florida sanctions or relating to a 2009 stalking

case filed against him in Florida state court.15

       (12) Day derides the sanctions imposed by the Florida District Court as

fraudulent, but offers no particularized allegations to support this claim. It is plain

that Day filed this repetitive action in the Superior Court to avoid the procedures

implemented in the Delaware and Florida federal courts. Principles of comity

disfavor allowing Day to avoid those procedures by filing his repetitive claims in the

Superior Court. The Superior Court did not err therefore in dismissing Day’s

complaint without prejudice and allowing him to reinstitute his complaint if he

provided proof and documentation that he paid the sanctions imposed in the Middle

District of Florida.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Gary F. Traynor
                                              Justice


15
    Day v. Toner, 2013 WL 3939656, at *2 (D. Del. July 26, 2013), aff’d, 549 Fed. Appx. 66 (3d
Cir. Jan. 10, 2014). The United States Supreme Court and Florida Supreme Court have also
instituted special filing procedures for Day. Day v. Day, 510 U.S. 1, 2 (1993) (finding Day had
abused the certiorari process and directing the court clerk not to accept any further petitions for
certiorari in non-criminal matters unless Day paid the docketing fee and filed petitions in the
appropriate format); Day v. State, 903 So.2d 886, 887 (Fla. 2005) (finding Day was an abusive
litigant and instructing the court clerk to reject any future filings submitted by Day unless signed
by a member of the Florida bar).
                                                 7